Citation Nr: 0206984	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  97-12 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1989 to March 
1991.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 RO rating decision 
which denied service connection for a back disability 
(including scoliosis and degenerative disc disease).  The 
veteran provided testimony at a personal hearing before an RO 
hearing officer in May 1997.  In August 1999, the Board 
remanded the case to the RO for further development.  


REMAND

As noted above, the veteran was afforded an RO hearing in May 
1997.  However, in a VA Form 9, received by the RO in April 
1999 (but not associated with the claims folder until after 
the August 1999 remand), the veteran requested a hearing 
before a Board member sitting at the RO (i.e. Travel Board 
hearing).  He specifically referred to his back disorder in 
the VA Form 9.  In a September 1999 letter, the RO notified 
the veteran that he had been put on the list of persons 
wishing to appear before the traveling section of the Board.  
The letter stated that if the veteran did not want to wait 
for a Travel Board hearing, he could elect another option 
such as a Board hearing in Washington, D.C., or he could 
withdraw his request for a hearing.  The veteran did not 
respond.  

Additionally, in a June 2000 letter, the veteran was again 
given options in lieu of a hearing before a traveling section 
of the Board.  The options included a videoconference hearing 
before a member of the Board, a Travel Board hearing, a 
hearing before a member of the Board in Washington D.C., or 
withdrawal of his request for a hearing.  The veteran did not 
respond to the June 2000 letter.  

As the veteran has requested a Travel Board hearing, and has 
not withdrawn his request, such a hearing must be scheduled 
by the RO.  38 U.S.C.A. § 7107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2001).  

Accordingly, this case is remanded for the following:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.  .




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


